Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Namely, nowhere in the specification is it stated that the shelf has a stored position wherein it extends upwardly at an angle greater than 155 degrees with respect to said support.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beere (2019/0254422). Beere teaches a foldaway shelving unit (Fig. 1) for attachment within a vehicle, said foldaway shelving unit comprising: at least one shelf (14) spaced from a floor for supporting a load on said at least one shelf in a foldout position of said foldaway shelving unit; at least one support (12) extending between a first end adjacent said floor to a second end spaced above said floor; a connection member (bracket assemblies shown in Fig. 7) extending between said at least one support and said at least one shelf to connect said at least one shelf to said at least one support; said at least one shelf having a stored position wherein said at least one shelf extends upwardly at an angle greater than 155 degrees with respect to said support (as best understood, see Fig. 1); said at least one shelf being moveable between said foldout by said at least one fastener inherently experiences a shear load in said foldout position.  Further including a damper (50) extending between said at least one support and said at least one shelf to dampen movement of said at least one shelf between said foldout position and said stored position.  Wherein said at least one support is a pair of upright posts spaced from one another, and wherein said at least one shelf is a top shelf of a plurality of shelves.  


    PNG
    media_image1.png
    477
    446
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 9-11 and 14-20 are allowed.

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
Addressing the arguments concerning the rejection of claim 1 under Beere: because the limitations to the shelf extending upwardly from the connection member and being disposed above the second end in the foldout position and in the stored position have been removed from the claim, the reference of Beere can now be applied to claim 1. See art rejection above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
March 15, 2022
								/JANET M WILKENS/                                                                                      Primary Examiner, Art Unit 3637